FILED: WESTCHESTER COUNTY CLERK 03/05/2018 04:40 PM                                                                                                                                    INDEX NO. 52083/2016
NYSCEF DOC. NO. 47 Case                         7:18-cv-09736 Document 1-1 Filed 10/23/18 Page 1 of 5 NYSCEF: 03/05/2018
                                                                                           RECEIVED



         SUPREME                   COURT                OF THE               STATE            OF      NEW YORK
         COUNTY                  OF WESTCHESTER
         ----------------------------------------------------------------------------X


         JAE        HYUN               KIM,                                                                              :               Index       No.     52083/16




                                                                          Plaintiff,
                                                                                                                         :               REPLY             AFFIRMATION
                        -against-                                                                                                        IN     FURTHER                   SUPPORT                    OF
                                                                                                                         :               ORDER              TO SHOW CAUSE
         KIMBERLY                       CARTER,


                                                                            Defendant.
         ...---...-------_---------_                    __--------..._--------........_-------......--X




                        ANDREW                     D.     BRODNICK,                    an attorney              admitted            to practice            before        the       Courts      of the


         State      of New              York,       affirms           the     following              under      penalties           of    perjury:


                        1.                I represent             Defendant                and       I submit         this   Affirmation                in reply        to Plaintiff's


         opposition              to Defendant's                    Order        to     Show          Cause       pursuant           to CPLR             5015(a)(1)             seeking        to vacate


         the     default         judgment                dated       September                20,     2016.


                        2.                First,        the     Affirmation              in      Opposition            of    Glen        A.    Kurtis       dated       February             21,     2018


                                                                                                                                                         plaintiff"
         ("Kurtis            Aff."),          ¶ 1, alleges            that     he is the            "attorney          of record          for     the                          in this      action.


                        3.                 Elizabeth              Shollenberger,                    Esq.     is the      attorney         of record          for      Plaintiff.


                        4.                I note         that    have.       been      a      vised        by   the    White        Plains        City      Court        that       Ms.

                                                                                        t'
         Shollenberger                   is no       longer         a judge          in the         White       Plains       City        Court.


                        5.                Plaintiff's            new         counsel          would         have      had     to file         a Consent         to Change                 Attorney


         pursuant            to CPLR               321(b)(1)            in order           for      Mr.     Kurtis       to appear            on behalf         of Plaintiff              in place        of


         Ms.      Shollenberger.



                                                                                                                                          s




                                                                                                           1 of 5
FILED: WESTCHESTER COUNTY CLERK 03/05/2018 04:40 PM                                                                                                                                              INDEX NO. 52083/2016
NYSCEF DOC. NO. 47 Case                      7:18-cv-09736 Document 1-1 Filed 10/23/18 Page 2 of 5 NYSCEF: 03/05/2018
                                                                                        RECEIVED



                         6.            In    any        event,         the      opposition                to the          Order         to    Show           Cause           does       not    contain        a


         single         specific       allegation               contradicting                  the     following                 set forth                under       oath       by     Defendant         in the


         Order      to         Show     Cause           (along          with      phötographs):                       .


                                                         *
                                                                          Substituted                 service             was      made          at an address                   which
                                       no    longer            constituted               Defendant's                      address.


                                                         *
                                                                         The       second             undated               Affidavit                of    Service           was
                                       mailed            to Defendant's                   prior           address           and        not      to     her      current

                                       address.


                                                         *
                                                                         An area              of    a floor           in the       Premises                  needed          to be
                                       replaced.


                                                         *
                                                                         A      stain     existed            on       a portion               of the         floor       which          did
                                       not      exist        prior       to Plairitiff's               tenancy.


                                                         *               A                           stain                         on                          portion           of the
                                                                                massive                         existed                      another
                                       floor.


                                                         *
                                                                          Additional                 staining             to the        balcony              floor.


                                                         *                Damage              to the         linoleum              tiles        in the          kitchen.


                                                         *                The                       were       caused                    Plaintiff's                 three       dogs
                                                                                   stains                                         by
                                       urinating               in the         Premises,              which        was           corroborated                    by     the      fact    that
                                       there       was         a strong           order            of urine        when            Defendant                   visited        the
                                       house        in       the      summer             of 2015.


                                                         *               Damages                   sustained              to the        front                        doorbell
                                                                                                                                                       door,                           unit
                                       and       a light           fixture.


                                                         *
                                                                         Plaintiff            failed         to pay          a water            bill        in the       amount           of
                                       $93536.



                         7.            Plaintiff             does       not     address             any      of the          specific            damages                 which         Defendant         set forth


         in   detail,          and    he did       not       deny        that     he harbored                  three            dogs         in the         home.


                         8.            He       states         that     he left         the        Premises               in the       same          condition               as it was         when      he


         moved           in,    but    he does           not       explain         the        damages             set forth             in the            Order        to Show            Cause.      Kitn        Aff.,



         ¶ 6.


                                                                                                                  2




                                                                                                           2 of 5
FILED: WESTCHESTER COUNTY CLERK 03/05/2018 04:40 PM                                                                                                                                       INDEX NO. 52083/2016
NYSCEF DOC. NO. 47 Case                     7:18-cv-09736 Document 1-1 Filed 10/23/18 Page 3 of 5 NYSCEF: 03/05/2018
                                                                                       RECEIVED



                       9.             He     simply         alleges             in general                terms       that      he left        the    Premises             in acceptable


         condition.




                       10.            Nor       did     Plaintiff          deny         that       he received                 the     email         from     Defendant             on August                3,


         2015,      which        delineated              some         of the          above         referenced                damage,            as well.as           additional              damage,


         which        had     been      sustained            to the          Premises.               Order         to     Show         Cause,          Exhibit        "Q".


                       11.            Plaintiff         would           have          responded               in writing              to Defendant                 if he thought              the


         damages            recited        in that      email          had       no    basis         in fact.


                       12.            Plaintiff          also       concedes                that    he did          not      pay      the    last     half    months           rent.      Kim        Aff.,



         ¶ 4.


                       13.            I also      note       parenthetically                       that      if the       significant            damage            which       was        sustained



         actually         existed       prior         to the     time           Plaintiff          moved            in,      it would          have      behooved             Plaintiff         to note



         said     pre-existing              damages             in the       Lease,            or insist           that      the     damage           was     remediated.



                       14.            The       fact     that       Plaintiff          found           an old.posting                   regarding            the    fact     that      Defendant's


         former        residence            boarded          horses             is irrelevant.


                       15.            As     set forth          in the          accompanying                       Affidavit            of Defendant                Kimberly              Carter       sworn



         to on March             5, 2018,             she   is no        longer             involved          with        the        horse     boarding            business            which         she     and


         her     former       partner        previously                ran       together,             and     instead             she returned              home      to care          for    her     ailing


         mother.




                                                                                                               3



                                                                                                          3 of 5
FILED: WESTCHESTER COUNTY CLERK 03/05/2018 04:40 PM                                                                                                                                                      INDEX NO. 52083/2016
NYSCEF DOC. NO. 47 Case                           7:18-cv-09736 Document 1-1 Filed 10/23/18 Page 4 of 5 NYSCEF: 03/05/2018
                                                                                             RECEIVED



                          16.              CPLR           5015(a)(1)                 (emphasis                added)          provides            that:


                                                            The       court          which          rendered              a judgment                 or order            may         relieve
                                           a party          from        it upon          such         terms          as may           be just,         on         motion            of     any
                                           interested             person          with        such          notice          as the       court        may          direct,          upon
                                           the     ground            of:     excusable               default,          if    such        motion             is made            within
                                           one       year      after        service           of     a copy          of            judgment                  or     order           with
                                           written           notice              its     entry         upon          the      moving           party,             or,    if the

                                           moving            party         has       entered          the judgment                     or order,            within           one         year
                                           after        such       entry;        . . .


                          17.                The      record           of this         case        does       not      demonstrate                   that     notice           of        entry      of the


         judgment               was        ever      served.


                          18.              Accordingly,                    Plaintiff's              claim       that        this     motion            is barred             under           CPLR              5015(a)


         because           it was          not     made           within         a year            is incorrect.


                          19.              In     any       event,         motions            to vacate             judgments                may        be made                after        the     year        period         set


         forth     in     CPLR             5015(a)(1)                has      elapsed.             Luna        Baking              Co.    v. Myerwold,                      69      A.D.2d              832,      415


         N.Y.S.2d               88     (2d       Dep't         1979).


                        20.                Accordingly,                    Defendant                respectfully                   submits           that     she        has        demonstrated                  that


         service          was        not     effectuated               properly              and       that     she         never        received            notice            of    any         kind     regarding


         the     action         or Judgment,                   and         further        establishes                that      she       has     a valid           defense               to this        action.


         DeStaso           v. Bottiglieri,                   52 A.D.3d                 453,454,              861     N.Y.S.2d                676,       678         (2d      Dep't           2008)         (holding


         that     in order            to avoid           a default            judgment                defendant               was        required             to demonstrate                        a reasonable


         excuse         for      the       default          and      the      existence              of     a potentially                meritorious                    defense            as established                 by


         affidavit);            Brickhouse                  Masonry,              LLC         v Windward                     Bldrs.,         Inc.,          101     A.D.3d               919,      956         N.Y.S.2d


         175      (2d      Dep't           2012)         (reversing              lower         court's          refusal            to vacate           default            where             affidavit            submitted


         in     support         of     motion            established                 potentially              meritorious                 defenses).




                                                                                                                     4




                                                                                                              4 of 5
FILED: WESTCHESTER COUNTY CLERK 03/05/2018 04:40 PM                                                                                    INDEX NO. 52083/2016
NYSCEF DOC. NO. 47 Case               7:18-cv-09736 Document 1-1 Filed 10/23/18 Page 5 of 5 NYSCEF: 03/05/2018
                                                                                 RECEIVED



                    21.        In light    of the     foregoing,      Defendant       respectfully        requests    that   the   Judgment      be



         vacated,    that    Defendant          be permitted       to serve    an answer,      together      with    such    further   relief   as is



         just.


         Dated:      March      5, 2018
                     Rye     Brook,       New     York




                                                                                               +
                                                                                              ANDREW
                                                                                                               9QdX
                                                                                                                D.   BRODNICK




                                                                                  5



                                                                              5 of 5
